DETAILED ACTION
This Office Action is in response to the Amendment filed on 02/23/2021. 
In the filed response, independent claims 1 and 9 have been amended.
Accordingly, Claims 1-9 have been examined and are pending. This Action is made FINAL.
	
Response to Arguments
1.	Applicant’s arguments with respect to the instant claims (filed on 02/23/2021) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see Examiner’s responses below.
2.	The recent interview (02/12/2021) helped clarify the term “combination patterns” to show that a pattern represents a state in which an object is present next to a mobile body (e.g., claim 2). See pgs. 6-7 of Applicant’s remarks. This shows other interpretations are not possible (e.g., traffic patterns and patterns in the surrounding environment – pgs. 5-6 of last office action dated 11/27/2020); hence, the last rejection  of claims 1, 2, 4, 7, 8, and 9 under 35 U.S.C. 112(b) is withdrawn. However upon further consideration of the recent amendments, the Examiner respectfully submits that the claims still do not clearly convey the metes and bounds of the claimed invention, particularly with respect to the amended limitation “a determiner configured to determine one out of a plurality of combination patterns among which to classify a combination as to presence or absence of an object in a plurality of predetermined regions around the mobile body” (emphasis added) as recited in claim 1. If a pattern represents a state in which an object(s) is present next to a mobile body (e.g., claim 2) as Applicant notes, it is not 
3.	As to the limitation “a determiner configured to determine one out of a plurality of combination patterns among which to classify a combination as to presence or absence of an object in a plurality of predetermined regions around the mobile body”, paragraph 0028 of the specification discusses classifying different patterns of an object around a mobile body (e.g., a vehicle) into a small number of patterns and paragraphs 0052 and 0065 disclose classifying different circumstances around a vehicle into a plurality of patterns. Although it appears the specification has support for the foregoing limitation, the exact meaning of it is ambiguous, since the specification does not provide further details needed to fully understand how the claimed determiner, once configured, can be used to “classify a combination”.  It seems the determiner would determine and classify the presence or absence of an object(s) based solely on captured shot images or other sensed data used to characterize the vehicle’s surroundings, however the claims and the specification do not explicitly disclose this. Hence, other interpretations are also conceivable where the combination patterns could be related to stored reference templates or model data that can be used alongside the captured data to facilitate determining and classifying a combination. As such, is not completely clear how exactly the determining and classifying steps get executed to facilitate selecting a projection surface as claimed. For the purposes of examination, the Examiner interprets the foregoing limitation as being solely based on the captured shot data. As such, claims 1-9 are rejected under 35 U.S.C. 112(b). See office action below for details. 
“wherein the generator is further configured to out of a plurality of projection surfaces corresponding to respective ones of the plurality of combination patterns, the plurality of projection surfaces prepared before the composite image is generated” (emphasis added).
As to “a determiner configured to determine one out of a plurality of combination patterns among which to classify a combination as to presence or absence of an object in a plurality of predetermined regions around the mobile body”, Kiyo’s object detector (Fig. 18) can be interpreted as a determiner for determining detected arrangements of an object(s) existing in the periphery of vehicle 9 (e.g., para 0128) having predetermined regions (e.g., A11-A14). See Fig. 19 and para 0133-0134. Since the object detector can determine which region the detected object exists (i.e., is either present or absent), Kiyo’s teachings are found to teach the above limitation given its BRI. Note Kiyo’s detector uses actual sensed data by the vehicle sensors to determine and classify the position/arrangement of the object(s) around the vehicle.  
stored projection surfaces (e.g., para 0061). Stored surfaces imply they are prepared prior to connecting/joining the plural captured images obtained by the plural imaging portions 12 (Fig. 4 and para 0051-0052). Moreover like Kiyo, Watanabe can detect objects in the periphery of a vehicle body (para 0058) which means the objects are present around the vehicle. If no object(s) is detected, this suggests the absence of the object. In other words by detecting for the presence (or absence) of objects, one can say the objects have been classified.  To classify a combination 'pattern' in Watanabe could also mean finding a detected object that satisfies a preset condition such as a measured distance between the object and the vehicle, a detection result, etc. (e.g., para 0065-0067 and Figs. 11-12).  Once the object has been identified (i.e., is present), a projection surface can be selected from a plurality of stored surfaces (e.g., para 0061) according to a determined distance to the object. Thus, the detected distances of surrounding objects in Watanabe can represent different possible arrangements of objects around the vehicle (e.g., rearward object B - Figs. 11-12), where each possible scenario will have a corresponding projection surface that can be read from storage.
5.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
6.	Accordingly, Claims 1-9 have been examined and are pending.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 9, claims 1 and 9 recite the amended limitation “a determiner configured to determine one out of a plurality of combination patterns among which to classify a combination as to presence or absence of an object in a plurality of predetermined regions around the mobile body” (emphasis added).  Based on the above limitation, a projection surface can then be selected and used to generate the composite image. Paragraph 0028 of the specification discusses classifying different patterns of an object around a mobile body (e.g., a vehicle) into a small number of patterns and paragraphs 0052 and 0065 of the specification disclose classifying different circumstances around a vehicle into a plurality of patterns. As such, the specification is not clear as to how said determiner determines and classifies a combination. For example, does the determiner use the captured shot data to perform these steps or does the determiner use pre-defined representations (modeled data, templates, etc.) of the different ways objects surrounding 
Further, is classifying different circumstances (e.g., para 0052) the same as ‘to classify a combination’ as claimed and moreover is a ‘combination’ the same as a ‘combination pattern’?  As such, the metes and bounds of the claims cannot be fully ascertained. For the purpose of applying art, the Examiner interprets “to classify a combination” as meaning to classify or determine the different circumstances/ways that objects around a vehicle may be detected (e.g., to the left of the vehicle) based on the captured images. 
Claims 2-8 are also rejected under 35 U.S.C. 112(b) since they depend on claim 1.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyo et al. (US 2014/0055487 A1), in view of Watanabe et al. (US 2019/0026557 A1), hereinafter referred to as Kiyo and Watanabe, respectively.
Regarding claim 1, Kiyo discloses “An image processing device used on a mobile body [See image display system for vehicle 9 (e.g., Figs. 1, 17, 23)], the device comprising: at least one processor or integrated circuit configured to functions [See Fig. 1 of Kiyo]:  a determiner configured to determine one out of a plurality of combination patterns among which to classify a combination as to presence or absence of an object in a plurality of predetermined regions around the mobile body [Using sensed data, an object detector (Fig. 18) can be interpreted as a determiner for determining detected arrangements of object(s) in a periphery of vehicle 9 (para 0128) where plural positions are possible. Predetermined regions A11-A14 are where detected objects may exist (i.e. are present). Fig. 19 and para 0133-0134. An absence of objects exist outside of said regions; hence, given BRI of “to classify a combination”, an object detector can classify objects as being present around said vehicle]; and a generator configured to generate a composite image by projecting onto a virtual projection surface a plurality of shot images acquired by a plurality of cameras taking images of surroundings of the mobile body [See Fig. 3 and associated text regarding image composer 22 (e.g., para 0060-0062) that generates composite image. A plurality of vehicle cameras (5) capturing shot images of surrounding environment.], wherein the generator is further configured to out of a plurality of projection surfaces corresponding to respective ones of the plurality of combination patterns, the plurality of projection surfaces prepared before the composite image is generated [Kiyo’s composite image appears to be generated after projection surface data is retrieved from memory (e.g., para 0061-0063 and 0111-0112). Once projection surface is ready, the image composer projects data of captured shot images onto corresponding parts of projection area to form composite image CP (para 0066-0070 and 0126). See for e.g., projection surfaces TS1 and TS2 in Figs. 3 and 10, respectively], select the projection surface used in generating the composite image [Para 0063 and 0111 show image composer selectively using one of the projection surfaces having different shapes designated by projection surface data retrieved from memory. Para 0066-0070 - composite image is generated by projecting shot images onto retrieved projection surface TS] in accordance with the combination pattern determined by the determiner.” [Depending on where detected object exists in the periphery of the vehicle, one of the projected surfaces will be selected as per above citations] Although Kiyo describes the foregoing elements given their BRI, Watanabe from the same  or similar field of endeavor is brought in to provide further support for “a determiner configured to determine one out of a plurality of combination patterns among [Based on obtained data, Watanabe’s object detection can detect for the presence of objects in the periphery of a vehicle body (para 0058). If no object(s) is detected, this suggests the absence of the object. In other words, by detecting for the presence (or absence) of objects around said vehicle, one can say the objects have been classified].  Watanabe further discloses “wherein the generator is further configured to out of a plurality of projection surfaces corresponding to respective ones of the plurality of combination patterns, the plurality of projection surfaces prepared before the composite image is generated” [Depending on the circumstance (e.g., a detected object, an object distance or position, etc. ), variably setting portion may change projection surface by reading stored data and/or performing a calculation (para 0061 and 0065-0067) before plural captured images (Fig. 4, para 0051-0053) are connected by image composition portion]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods disclosed by Kiyo for generating an image showing a periphery of a vehicle, to add the teachings of Watanabe as above for providing an image processing means for a vehicle to more easily recognize a position of an object near the vehicle that is included in an output image (para 0004); hence, a driver of said vehicle will have an enhanced perspective of the immediate surroundings.
Regarding claim 2, Kiyo and Watanabe  teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Kiyo further teaches “wherein the plurality of combination patterns include a first pattern in which the object is present next to the mobile body on both sides thereof [Kiyo shows (Fig. 15) potential locations of an object around a vehicle (P1, P2), i.e., along two sides, thus representing a possible circumstance The projection surface is symmetric about said vehicle (Figs. 3 and 10); hence, the positions in Fig. 15 can be construed as also being symmetric with respect to said vehicle], a second pattern in which the object is present next to the mobile body on one side thereof [Reference for e.g., Figs. 6-7, 12, and 21 from Kiyo. Detected object is shown on one side of vehicle which can be construed as a possible circumstance], a third pattern in which the object is present next to the mobile body on another side thereof [If an object can be found on one side, then it’s plausible the object can also be found on the other side. See Fig. 15 for locations along sides of a vehicle. Also reference Fig. 8 which shows object (99) located towards front of vehicle], and a fourth pattern in which no object is present next to the mobile body on both sides thereof.”  [Although Kiyo does not explicitly teach this, it stands to reason that if an object is detected in one of the periphery areas A11…A14 (para 0133), this means the object does not exist (i.e., is absent) in the other areas which can be for e.g., areas A12…A14 if the object was found in A11. As such, areas A13-A14 represent an object not present on both sides of the vehicle]
Regarding claim 3, Kiyo and Watanabe teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim.  Kiyo further teaches “wherein the plurality of projection surfaces include a projection surface for the first pattern, a projection surface for the second pattern, a projection surface for the third pattern, and a projection surface for the fourth pattern.” [Kiyo discloses the foregoing circumstances/patterns for objects to lie in the respective locations of the vehicle (see claim 2 above). Accordingly, Kiyo allows for selecting suitable projection surfaces as per for e.g. para 0063]
Regarding claim 4, Kiyo and Watanabe teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim.  Kiyo further teaches, “wherein- 28 - the plurality of projection surfaces include a projection surface for the first pattern [Fig. 15 shows possible object positions along two sides of the vehicle. Per Figs. 3 and 10, the projection surface is symmetric about said vehicle; hence, one can construe the positions in Fig. 15 to also be symmetric] and a shared projection surface selected when the combination pattern is one of the second, third, and fourth pattern, [By extension of the foregoing rationale and in light of the limitation “is one of”, Fig. 15 also includes object locations on one side corresponding to 2nd or 3rd patterns/conditions] and the generator is configured, when the shared projection surface is selected, to generate the composite image while changing a position of the mobile body on the shared projection surface in accordance with the combination pattern.  [Given Kiyo’s teachings above, a composite image can be generated for the vehicle depicting the different possible positions of an object about said vehicle. See for e.g., Fig. 5] 
Regarding claim 5, Kiyo and Watanabe teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Kiyo further discloses “wherein the projection surface includes a flat segment located at and near a position where the mobile body appears [e.g., See flat surface R1 near vehicle 9 – Fig. 4] and a curved segment connecting to the flat segment [See curved segments R2 (Fig. 4) that connect to R1] and increasingly high relative to the flat segment the farther away from the mobile body [Refer to e.g., Figs. 11-12, 14 where the slope of curved segments varies along the length of said segments. Cross sections of curved sections vary according to Eq. 1 (0091)], and the mobile body and the curved segment have different relationships among the plurality of projection surfaces.” [See different positions/relationships as per for e.g., Figs. 6-7 (TS1 projection surface) and Figs. 11-12 (TS2 projection surface). Also refer to Fig. 15 for points P1 and P2 along periphery of vehicle.]
Regarding claim 6, Kiyo and Watanabe teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Kiyo further discloses “wherein the mobile body is a vehicle [see vehicle 9 in Fig. 4 for example], and the generator is configured to select the one projection surface out of the plurality of projection surfaces on recognizing completion of parking of the vehicle.”  [Kiyo’s Figs. 8-9 (e.g., para 0084-0089) shows a vehicle parallel parking. Given the BRI, projection surfaces can be changed to give the driver a better perception of the vehicle’s surroundings during a parking maneuver]
Regarding claim 7, Kiyo and Watanabe teach all the limitations of claim 6, and are analyzed as previously discussed with respect to that claim.  Kiyo further teaches “wherein the determiner is configured to start to collect information for determining the combination pattern while the vehicle is moving before completion of parking of the vehicle.”  [See claim 6 regarding parallel parking. Depending on the surrounding object conditions, projection surface TS2 can be employed over TS1 to provide drivers with a better awareness of their surroundings]
Regarding claim 9, claim 9 is rejected under the same art and evidentiary limitations as determined for the device of Claim 1.

Allowable Subject Matter
9.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In light of the specification, the Examiner finds the claimed invention 
8. The image processing device according to claim 6, further comprising: a display processor configured to perform processing for displaying an image including the composite image, wherein the display processor is configured, before completion of parking of the vehicle, to perform processing for -29 - displaying an image different from the composite image using the projection surface corresponding to the combination pattern and, after completion of parking of the vehicle, to perform processing for displaying the composite image using the projection surface corresponding to the combination pattern.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486